GLD-050                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-2786
                                       ___________

                              SHAWN MARTIN FINCH,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 10-cv-00142)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 24, 2010

           Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges

                           (Opinion filed: December 13, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Appellant Shawn Martin Finch, proceeding pro se, appeals from the District

Court’s dismissal of his civil action. For the reasons that follow, we will summarily

affirm the judgment of the District Court.

       Finch initiated the underlying action in the United States District Court for the

Western District of Pennsylvania on June 3, 2010, by filing a motion for leave to proceed
in forma pauperis (“IFP”). Attached to the motion was a one-page proposed complaint

naming himself as the defendant and alleging that “unknown identity thieves” had

violated his Sixth and Fourteenth Amendment rights by stealing money awarded to him

in other legal actions.

       The Court concluded that Finch had alleged insufficient facts to support his

constitutional claims. Finch cited three appeals to this Court in support of his claim that

he had been awarded damages in prior actions. However, all three of those appeals were

dismissed without any damages being awarded. See C.A. Nos. 10-2262, 10-2263 & 10-

2264. The Court explained that, as there was no indication from the complaint whether

the alleged “identity thieves” were state actors, and no indication that any damages had

ever been awarded to Finch, he failed to state a claim upon which relief could be granted.

Accordingly, the Court dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).1

       For the reasons given by the District Court, we agree that Finch’s complaint failed

to allege any actionable violation of his constitutional rights and that any amendment

would be futile. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). Based on the

foregoing, we conclude that this appeal presents no substantial question and, accordingly,

will summarily affirm.    See 3d Cir. LAR 27.4; I.O.P. 10.6.




1
 The District Court also denied his motion for leave to proceed IFP as moot. As we have
explained previously, leave to proceed IFP is based on a showing of indigence. See
Deutsch v. United States, 67 F.3d 1080, 1085 n.5 (3d Cir. 1995). Only after such leave
has been granted should a complaint be dismissed as frivolous. See id. Rather than
dismissing the motion for leave to proceed IFP as moot, the District Court should have
granted it and then dismissed the complaint as frivolous.

                                             2